Citation Nr: 1449684	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  09-35 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine, to include as secondary to the service-connected bilateral pes planus.

2.  Entitlement to an increased evaluation for bilateral pes planus, currently assigned a 10 percent disability evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. M. Barnard, Senior Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to January 1982.

This appeal arose before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA), Regional Office, that, in part, denied the claims as noted on the title page.

The Veteran testified before a Veterans Law Judge (VLJ) at a hearing held at the RO in July 2010; a transcript of this proceeding has been included in the claims folder.  In March 2011, these claims were remanded to the RO for further evidentiary development.

While the case was in remand status, the VLJ who had conducted the July 2010 hearing retired.  The Veteran was advised of this and of his entitlement to another hearing before a VLJ that would participate in the decision.  In June 2012, the Veteran had indicated that he had wanted another hearing.  The case was remanded to the RO so that a hearing at the RO before a VLJ could be scheduled.  In November 2012, he testified before the undersigned.  A transcript of this hearing has been included in the claims folder.

The issues of entitlement to service connection for a neck disability and for a shoulder disability, both to include as secondary to the service-connected bilateral pes planus, were raised by the record (see VA Form 9 received in September 2009).  These issues were referred for consideration by the Agency of Original Jurisdiction (AOJ) in the March 2011 remand.  However, it is does not appear that any adjudication of these claims has been undertaken by the AOJ.  As a consequence, these issues are again referred for all appropriate action.

There is a paperless claims folder (Virtual VA e-folder) in existence which has been taken into consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, these claims had been remanded in March 2011 for additional development.  The Board is obligated by law to ensure that the RO complies with all remand directives.  "[A] remand by...the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders."  In other words, where the remand orders of the Board are not complied with, the Board errs, as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

In regard to the back claim, the March 2011 remand had referred to two motor vehicle accidents in which the Veteran had been involved (in 1989 and in 2002).  Since there did not appear to be any treatment records from either of these time periods in the record, the Board had requested that the records of treatment following these accidents be obtained.  In March 2011, the RO sent the Veteran correspondence requesting that he submit treatment records regarding these accidents.  No response was received from the Veteran.  The Board finds that another attempt should be made to obtain these records, particularly since they could provide relevant information concerning his low back disability.

In regard to the claim for an increased evaluation for the bilateral pes planus, the Veteran indicated at his November 2012 hearing that he still received treatment from VA.  However, the last treatment records in the file date from 2010.  Therefore, an attempt should be made to obtain all current treatment records. 

Additionally, the Veteran stated that his feet continued to be painful and that he would still develop calluses.  The last VA examination was conducted in April 2011.  In light of his statements and given the fact that he continues to seek treatment, the Board finds that this examination, conducted over three years ago, may no longer provide an accurate picture of the degree of disability resulting from his pes planus.  Therefore, another examination would be helpful in fairly deciding the Veteran's claim.  See 38 C.F.R. § 3.159(c)(4) (2013).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide the names and addresses of health-care providers, both VA and non-VA, from whom he has sought treatment for his pes planus and low back disabilities.  All records developed from June 2010 from the present must be obtained and another request must be made for any treatment records following the 1989 and 2002 motor vehicle accidents.  Once the Veteran has signed and returned all needed releases, the records identified must be obtained and associated with the claims folder.  All attempts to obtain these records must be fully documented for inclusion in the claims folder.  If any records cannot be obtained, a notation of this must be made in the record.  The Veteran and his representative must be notified of all unsuccessful efforts so that the Veteran may be provided an opportunity to obtain and submit the requested records.

2.  Once the above-requested development has been completed to the extent possible, provide an appropriate VA examination of the Veteran's feet in order to ascertain the current nature and degree of severity of the service-connected bilateral pes planus.  The examiner must review the entire claims folder, to include this remand, and such review must be documented in the examination report.  All indicated special studies deemed necessary must be conducted.  The examiner must indicate whether the condition is moderate, severe, or pronounced.  It must be indicated whether there is objective evidence of marked deformity, pain on manipulation and use accentuated, an indication of swelling on use or characteristic callosities.  It must also be noted whether there is marked pronation, extreme tenderness of the plantar surfaces, marked inward displacement and severe spasm of the tendoachillis on manipulation, not improved by orthopedic shoes or appliances.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2013).  

A complete rationale for opinions expressed must be provided.

3.  Once the above-requested development has been completed to the extent possible, refer the Veteran's claims folder to a qualified physician for an opinion as to the cause and etiology of the Veteran's diagnosed degenerative disc disease (DDD) of the lumbar spine.  The entire claims folder, to include this remand, must be reviewed by the examiner and such review must be documented in the report.  After reviewing the Veteran's complete medical history, to include any low back injuries sustained in 1989 or 2002 as a result of motor vehicle accidents, and considering sound medical principles, the examiner is asked to render an opinion as to whether it is at least as likely as not (50 percent or better degree of probability) that any diagnosed low back disorder, to include the DDD, is caused by or aggravated (beyond its natural progression) by the service-connected bilateral pes planus.  If the examiner determines that the Veteran's pes planus aggravates the low back disorder, the examiner should attempt to state the degree over and above the degree of disability existing prior to the aggravation.

The examiner must provide a complete rationale for all opinions expressed.  If an opinion cannot be made without resort to mere speculation, this must also be fully explained.

4.  The Veteran and his representative must be advised of the importance of reporting to any scheduled VA examinations and of the possible adverse consequences of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of the notification letter advising him of the time, date and location of any scheduled examinations must be included in the claims folder and must indicate that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

5.  Once the above has been completed, the Veteran's claims must be readjudicated.  If any part of the decision remains adverse to the Veteran, he and his representative must be provided with a supplemental statement of the case (SSOC) and an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



